Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (US 5,094,316).
             Regarding claim 1,  Rosen, according to Figs. 1-4, discloses a speaker system (see Fig. 2-4), comprising:
             a linear array of speakers (see speakers 50 provided in speaker cabinets 46 as linear array of speakers, column 2, lines 49-61 and column 4, lines 41-45) arranged side by side (speakers 50 provided in speaker cabinets 46 as side by side arrangement) and such that the front sides of the speakers (speakers 50) are aligned in the same plane (see Fig. 2 which shows the front sides of the speakers 50 aligned in the same plane); 
           a housing encasing a backside of the linear array of speakers (see member 16 in Fig. 3 and 4 including cabinets 46 as a housing encasing a backside of the linear array of speakers 50); and 

             Regarding claim 2, see Fig. 4 which discloses the speaker system (10) further comprising a control panel (means 88) having a user interface (see control means 91 to control the lights or disc/cassette player to play sound or voice communication means for verbally communication as user interface, column 5, lines 2-15) facing in a same direction as the front sides of the speakers (50).
             Regarding claim 3, see Fig. 3 or 4 which shows the pipe-mounting clamp is one of two pipe-mounting clamps (38) that are coupled to opposing lateral sides (22, 24) of the housing (see attachments 38 coupled to the opposing lateral sides 22 and 24 of the member 16,  column 3, lines 19-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ho et al. (US20130301861) or Lee et al. (US20050045777) in view of Cotta et al. (US 20130329413).
              Regarding claim 1, 
              Ho at al., according to Figs. 1-8, discloses a speaker system comprising: a linear array of speakers (see speakers 107 shown in Fig. 1 or 2 as the linear array of speakers) arranged side by side such that the front sides of the speakers (107) are aligned in the same plane (see arrangement of the speakers 107 as shown in Fig. 1); a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107).  
            Lee et al., according to Figs. 1-3, discloses a speaker system (see Figs. 1 and 3) comprising: a linear array of speakers (see speakers 42 shown in Fig. 3A or Fig. 3B as the linear array of speakers) arranged side by side such that the front sides of the speakers (42) are aligned in the same plane (see arrangement of the speakers 42 as shown in Fig. 3A or Fig. 3B); a housing (see unit 12 to enclose speakers 42 as the housing) encasing a backside of the linear array of speakers (see Fig. 3C  which shows unit 12 to encase a backside of the linear array of speakers 42).  
            However, neither Ho et al. nor Lee et al. discloses the use of a pipe-mounting clamp coupled to the housing for mounting the speaker system, as further recited in claim 1.
            Cotta et al., according to Figs. 1-12, in order to provide a mounting system with sufficient stability and secure for holding an elongated housing support structure to difference sizes of  tubular/round surface and easily to position the elongated housing support structure (paragraphs 0002, 0010 and 0011), teaches the use of: a pipe-mounting clamp (see mounting mean 48 in Figs. 1-8) comprising an upper part (56) and a lower part (54) coupled to the housing (32) for mounting the housing to a surface.     

           The motivation for this modification is to obtain an alternative speaker system being capable of mounting the speaker housing or speaker system to different sizes of pipe/tubular surface with sufficient stability, secure and easier adjustment .
            Regarding claim 2, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811) having a user interface (see control elements such as channel up/down; volume up/down, stereo effects and/or woofer effects) facing in a same direction as the front sides of the speakers (see paragraphs 0040 and 0042).
             Regarding claim 3, see mounting mean 48 in Fig. 1 of Cotta et al. as  the pipe-mounting clamp that is one of  two pipe-mounting clamps (48) coupled to opposing lateral sides of the housing (see Fig. 1 which shows two mounting means 48 coupled to opposing lateral sides of the housing 32).       
            Regarding claim 5, see Fig. 3B of Lee et al.  which discloses the use of each of speakers comprising a diameter of 4 inches or less (see paragraph 0026 of Lee et al. which discloses the use of the speaker 40 has a width within  the range of 3 inches to 12 inches, and thus the speaker having the diameter of 4 inches or less, recited in this claim,  would read on the speaker 40 having the width within  the range of 3 inches to 12 inches as disclosed by Lee et al.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta et al. or Lee et al. and Cotta et al., as applied to claims 1 and 3 above, and further in view of Adams et al. (US 8,796,930).       
           The combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. teaches all of limitations recited in the instant claimed invention (see the rejection applied to claim 1 above) except for the use of a power cord extending from one of the opposing lateral sides of the housing, as recited in this claim 4.
            Adams et al, according to Fig. 1, teaches the use of a power cord (18) arranged extending from one of the opposing lateral sides of the housing (12) so that the housing can be to rotated or adjusted to a desire angle by the user easier. 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide or rearrange the power cord extending from one of the opposing lateral sides of the housing of either  Ho et al. or Lee et al. modified by Cotta et al.  based on the teaching of Adams et al. in order to obtain an alternative embodiment having a power cord provided/arranged extending from one of the opposing lateral sides of the housing.
           The motivation for this modification is to allow the housing to be rotated or adjusted by the user easier as the power cord provided/arranged in the lateral side of the housing. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta et al. or Lee et al. and Cotta et al, as applied to claim 1 above, and further in view of Thompson (US 3,927,402).
            Regarding claim 6,  the combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. teaches all of limitations recited in the instant claimed invention (see the 
            Thompson, according to Figs. 1 and 2, in order to recognize  virtually operation of the plurality of speakers responding to audio input, teaches the use of light emitting diodes or LEDs (14) arranged  along aside of the speaker system (10) comprising a front side of the speaker (see Fig. 1).
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of either Ho et al. or Lee et al. modified by Cotta et al. by providing a plurality of light emitting diodes or LEDs along aside of the speaker system comprising a front side of the speaker based on the teaching of Thompson.
           The motivation for this modification is to recognize whether or not the volume of the speaker is proper easily by observing the intensity of the light or LEDs emitted at the speakers. 
            Regarding claim 15, the combination of Ho et al, Cotta et al and Thomson or the combination of Lee et al, Cotta et al and Thomson, discloses all of limitations of this claimed invention (see the rejection applied to claim 6 above)  except for the use of light emitting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emitting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of obvious variant in light of the LEDs disclosed by Thompson or a matter of design choice to one having ordinary skill in the art because, as disclosed by Thompson, the plurality of light emitting diodes with different brightness can be used for visually observing to determine the sound level of the speakers (column 3, lines 32-45), and thus, using red, green and blue light emitting diodes to provide different brightness is not considered as an ordinary matter of the invention, but just  a matter of 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. modified by Cotta et al and Thomson by choosing the light emitting diodes of different colors including red, green and blue light emitting diodes for emitting different brightness so that they can be visually observed for determining the sound level of the speakers, and such modification would be an obvious matter of design choice or obvious variant within the skill of the art at the time the invention was effectively filed.

Claims 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ho et al. (US20130301861) in view of Cotta, SR. et al. (US 20130329413) or Lee et al. (US 20050045777) in view of Cotta, SR. et al. (US 20130329413) and further in view of Adams et al. (US 8,796,930).       
           Regarding claim 7, 
           Ho at al., according to Figs. 1-8, discloses a speaker system comprising: a linear array of speakers (see speakers 107 shown in Fig. 1 or 2 as the linear array of speakers) arranged side by side such that the front sides of the speakers (107) are aligned in the same plane (see arrangement of the speakers 107 as shown in Fig. 1); a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107).  
            Lee et al., according to Figs. 1-3, discloses a speaker system (see Figs. 1 and 3) comprising: a linear array of speakers (see speakers 42 shown in Fig. 3A or Fig. 3B as the linear array of 
           However, neither Ho et al. nor Lee et al. discloses the use of mounting brackets arranged along opposing lateral surfaces of the housing for mounting the speaker system to a surface, as recited in claim 7.
            Cotta et al., according to Figs. 1-4, in order to provide a mounting system with sufficient stability and secure for holding an elongated housing support structure to different sizes of  tubular/round surface and easily to position the elongated housing support structure (paragraphs 0002, 0010 and 0011), teaches the use of a mounting brackets (see mounting assemblies 44 and 46 in Fig. 1 as the mounting bracket) arranged long opposing lateral surfaces of the housing (18) for mounting a system (10) to a surface.     
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify either the speaker system of  either Ho et al. or Lee et al. by providing the pipe-mounting clamp coupled to the housing, as taught by Cotta et al., for holding the speaker housing or speaker system. 
            The motivation for this modification is to obtain an alternative speaker system being capable of mounting the speaker housing or speaker system to the different sizes of pipe/tubular surface with sufficient stability, secure and easier adjustment.
            However, the combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. fails to teach the use of a power cord directly extending from one of the opposing lateral surfaces of the housing, as further recited in this claim 7.

          Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide or rearrange the power cord extending from one of the opposing lateral surfaces of the housing of either  Ho et al. or Lee et al. modified by Cotta et al.  based on the teaching of Adams et al. in order to obtain an alternative embodiment having a power cord provided/arranged extending from one of the opposing lateral sides of the housing.
           The motivation for this modification is to allow the housing to be rotated or adjusted by the user easier as the power cord provided/arranged in the lateral side of the housing. 
           Regarding claim 8, see Fig. 1 and details in Fig. 3 or 4 of Cotta et al. which discloses the mounting brackets (42 and 46) that are pipe-mounting clamps.
            Regarding claim 9, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811 to control channel up/down; volume up/down, stereo effects and/or woofer effects) arranged along a side of the speaker system comprising a front sides of the linear array speakers (see paragraphs 0040 and 0042).
            Regarding claim 10,  see Fig. 3B of Lee et al.  which discloses the use of each of speakers comprising a diameter of 4 inches or less (see paragraph 0026 of Lee et al. which discloses the use of the speaker 40 has a width within  the range of 3 inches to 12 inches, and thus the speaker having 
             Regarding claim 14, see Figs. 1, 3 and 4 which discloses the mounting brackets having two engaging members 54 and 56 which are allowed the user to rotate or adjust the mounting bracket to a desired degree ( paragraph 0052) which is capably to include 180 degree as recited in this claim due to the use of  360 degree clamping engagement of the upper and lower engaging members 54 and 56.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., Cotta et al. and Adams et al. in combination or Lee et al., Cotta et al. and Adams et al. in combination, as applied to claim 7 and further in view of Thompson (US 3,927,402).
             Regarding claim 11, the combination of Ho et al., Cotta, SR. et al. and Adams et al., or the combination of Lee et al., Cotta, SR. et al. and Adams et al. teaches all of limitations recited in the instant claimed invention (see the rejection applied to claim 7 above) except for the use of light emitting diodes arranged along aside of the speaker system comprising a front side of the linear array of speakers.  
            Thompson, according to Figs. 1 and 2, in order to recognize  virtually operation of the plurality of speakers responding to audio input, teaches the use of light emitting diodes or LEDs (14) arranged  along aside of the speaker system (10) comprising a front side of the speaker (see Fig. 1).
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of either Ho et al. or Lee et al. modified by Cotta et al. and Adams et al  by providing a plurality of light emitting diodes or LEDs 
              The motivation for this modification is to recognize whether or not the volume of the speaker is proper easily by observing the intensity of the light or LEDs emitted at the speakers. 
              Regarding claim 12, see power cord 18 disclosed by Adams et al. which is arranged to deliver power to LED within housing 12, column 4, lines 13-19.  Accordingly, the power cord (18) must be inherently included wires connected to the LED in order to deliver power thereto.
              Regarding claim 13, the combination of Ho et al, Cotta et al., Adams et al. and Thomson or the combination of Lee et al, Cotta et al, Adams et al.  and Thomson, discloses all of limitations of this claimed invention (see the rejection applied to claim 12 above)  except for the use of light emitting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emitting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of obvious variant in light of the LEDs disclosed by Thompson or a matter of design choice to one having ordinary skill in the art because, as disclosed by Thompson, the plurality of light emitting diodes with different brightness can be used for visually observing to determine the sound level of the speakers (column 3, lines 32-45), and thus, using red, green and blue light emitting diodes to provide different brightness is not considered as an ordinary matter of the invention, but just a matter of design choice or obvious variant to one having ordinary skill in the art at the time the invention was effectively filed..
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of either Ho et al. or Lee et al. modified by Cotta et al., Adams et al. and Thomson by choosing the light emitting diodes including 
                                                              Terminal Disclaimer
The terminal disclaimer filed on 10/28/2020 has been reviewed and is accepted/approved.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 10/19/2021 with respective to the 103 rejection applied to claims 1-3 and 5 in connecting with  the arguments filed on 10/28/2020 have been considered but  they are not persuasive for the following reasons. 
              Applicant argues in the arguments dated 10/28/2020 and similarly in the argument dated 10/19/2021 that  Ho does not teach or suggest attaching the segmented sound bar taught therein being mounted to anything involving a pipe or in an environment associated with pipes. On the contrary, Ho only teaches mounting the segmented sound bar to a vertical wall or a media player device, such as a television (see, e.g., {4[0026 & 0029). Furthermore, the Applicant contends one skilled in the art would not have found it prudent nor readily apparent to mount the segmented sound bar disclosed in Ho to a roll bar of a motor vehicle as the light bar in Cotta is. In particular, the terrain which a motor vehicle having a roll-over cage/bar (such as disclosed in Cotta) is likely to be used is typically rough, causing jarring motions to the vehicle and all components mounted to it. In light thereof, the Applicant contends one skilled in the art would consider suspending the segmented sound bar disclosed in Ho to a roll-over cage/bar of a vehicle undesirable since the segmented interfaces would be more susceptible to damage and possible separation due to the 
             In response, Applicant should note that the use of mounting system disclosed by Cotta is not limited to  a mounting surface of  a roll bar of a motor vehicle, but it is also preferably to the mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface … see lines 14-25 of paragraph 0010,  and lines 18-32 of paragraph 0011.  Therefore, all the problems of the sound bar  associated with the activity of the vehicle, which Applicant  assumed to be happened, cannot be used or relied upon as the reason  to argue that the combination of the cited art including Ho and Cotta to create a speaker system with a pipe-mounting clamp coupled to its housing would not have been obvious to one skilled in the art, and the case regarding In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986) is improperly applied in this situation because this is not pick and choose from reference, but here the reference clearly teaches the  mounting system and its intended use with variety of different surfaces; and based on teaching of Cotta,  paragraphs 0010 and 0011, the mounting system can also be preferably used with  the mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface, a speaker system with a pipe-mounting clamp coupled to its housing created by the combination of Ho and Cotta  would have been obvious to one of ordinary skill in the art because the combination does not change the principle operation or intended purpose of the speaker system disclosed by Ho nor has any problem associated with the activity of the vehicle, but the combination just provides an alternative mounting tool to mount the speaker system to different surface. Therefore, it would have been obvious to one skilled in the art in light 
             Besides that,  the claimed inventions as presently recited in claims 1-3 and 5 have nothing structurally related to where the speaker system is mounted, nothing related to the speaker system structurally mounted to the vehicle nor nothing related the speaker system structurally operated with the vehicle; therefore, all the problems of the sound bar associated with the activity of the vehicle as argued by Applicant  in the arguments cannot be read into the claims for the purpose of avoiding the prior art.             
            Therefore, due to the broadest presentation of the claimed languages recited in claims 1-3 and 5, the combination of Ho et al. and Cotta et al. does include all of features/limitations recited in claims 1-3 and 5 as clearly pointed in the in the 103 rejection, set for the in this Office action.
             Applicant also response in the argument dated 10/19/2021 that “although the Applicant acknowledges above that employing the pipe mounting clamp taught of Cotta in the sound bar of Ho does not mean the sound bar has to be mounted in a vehicle, the Applicant refutes the Examiner’s supposition that the sound bar of Ho (or the modified sound bar of Ho as proposed by the Examiner) is not limited to where it would be mounted. On the contrary, the Applicant contends the sound bar would be limited to only being mounted to locations which its mounting hardware could properly mount to”.
             In response, Applicant’s attention is drown to paragraph 0010, lines 14-25, and paragraph 0011, lines 18-32 of Cotta which clearly discloses that the mounting system can be  also used with the mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface.  Therefore, sound bar of Ho modified to include the mounting system as taught by Cotta would not be limited to any particular locations.  

             In response, Applicant’s attention is drawn to paragraph 0010, lines 14-25, and paragraph 0011, lines 18-32 of Cotta which discloses the use of mounting system that is not limited to the  surface associated with the vehicle, but also can be used with mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface. Therefore, the combination of Ho and Cotta would have been obvious to one of ordinary skill in the art since such combination does not change the principle operation or intended purpose of the speaker system disclosed by Ho.  Since the combination of Ho and Cotta to create a speaker system having a pipe-mounting clamp coupled to its housing is not limited to the use  with the surface associated with the activity of the vehicle, but with different surfaces, Applicant cannot solely use the  problem assumed to be happened due the activity of the vehicle as the reason provided in the communication filed 10/28/2020 to indicate that the combination of would not  have been obvious to one of ordinary skill in the art.  
              Applicant also argues in the argument dated 10/19/2021 that “Applicant notes that Ho and Cotta, individually and collectively, fail to teach or suggest mounting a speaker system having a linear array of speakers arranged side by side to anything involving a pipe or in an environment associated with pipes. Furthermore, the Applicant is unaware of any common knowledge in the art as of the priority date of the captioned case to mount such a speaker system to a pipe. Without such teaching or general knowledge, the Applicant contends one skilled in the art would need to consider the need for mounting such a speaker system to a pipe and further what type of pipe-containing environments would be suitable for such a speaker system in considering whether to 
             In response,  Applicant’s attention is also directed to Fig. 1 of Ho which clearly teaches the use of a speaker system having a linear array of speakers arranged side by side and mounting system (see hanging slot  211 in Fig. 2 a s the mounting system). However, the mounting system 211 is not a pipe-mounting clamp. Cotta, according to paragraph 0010, lines 14-25, and paragraph 0011, lines 18-32,  the use of a pipe-mounting clamp which can be used with mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface.  Thus, the combination of Ho and Cotta as clearly pointed out the 103 rejection above does create a sound system having a linear array of speakers arranged side by side with  a pipe-mounting clamp coupled to its housing. Also, as disclosed in paragraph 0010, lines 14-25, and paragraph 0011, lines 18-32 of Cotta that  mounting system is not limited to the  surface associated with the vehicle, but also can be used with mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface. Accordingly, the combination of Ho and Cotta would have been obvious to one of ordinary skill in the art since such combination does not change the 
             In response to Applicant's arguments filed  10/19/2021 in connecting with the argument filed 10/28/2020 with respective to the 103 rejection applied to claim 7,  as similar to the response applied to claim 1 above, Applicant’s attention is drawn to paragraph 0010, lines 14-25, and paragraph 0011, lines 18-32 of Cotta which discloses the use of  mounting system that is not limited to the  surface associated with the vehicle, but it can be also used with mounting surface of a wide variety of different sizes/shapes such as tube surface and the like having round surface. Accordingly, the combination of Ho and Cotta would have been obvious to one of ordinary skill in the art because such combination does not change the principle operation or intended purpose of the speaker system disclosed by Ho.  Thus, the problem assumed to be happened due the activity of the vehicle as argued by Applicant in the Remarks dated 10/28/2020 cannot be solely used as the reason to indicate that the combination of would not  have been obvious to one of ordinary skill in the art.  
            Again, Applicant should note that the claimed invention as presently recited in claim 7 does not include anything related to the weight and size of the speaker system associated with the mounting brackets;  therefore, there is no reason why to read or consider all limitations associated with the problems related to the weight and size of the sound bar into the claims for prior art consideration.  Accordingly, the problems related to the weight and size of the sound bar which Applicant thinks to be happened, as pointed out in the arguments, cannot be read into the claims nor used as the reason for the purpose of  avoiding the prior art.  

               Applicant argues in the argument dated 10/19/2021 in connecting with the argument dated 10/28/2020 with respect to claim 7 that “Adams does not teach a power cord directly extending from one of the opposing lateral surfaces of body 12 of the light system disclosed therein (which the Examiner equates to the housing recited in claim 7). On the contrary, as is acknowledged on page 13 of the current Office Action, Adams teaches power cord 18 extending from an adjunct attached to body 12 to presumably allow the housing to be rotated relative to 
              In response, Applicant’s attention is drawn to Fig. 1 of Adam which disclose the use power cord 18 that  is arranged at lateral side of the housing 12 used to deliver power to LED within housing 12, column 4, lines 13-19, and thus, the power cord 18 must be connected to the LED and must be also directly arranged extending from lateral surface of the housing  12 as shown in Fig. 1 as it connected to the LED located within the housing 12.  Accordingly, Adam does teach the of the power cord arranged along opposing lateral surfaces of a housing, and thus one skilled in the art would easily find it obvious in light of the Ho, Cotta and Adams to create a speaker system with mounting brackets arranged along opposing lateral surfaces of a housing as clearly pointed out in the above 103 rejection.
               Applicant also argues that “As set forth in the communication filed October 28, 2020, neither Adams nor Thompson teaches or suggests the units disclosed therein having pipe-mounting clamps. As such, neither Adams nor Thompson provides any teaching or suggestion to modify Ho and/or Cotta to create the speaker system recited in independent claim 1. In addition, Thompson fails to teach or suggest the system disclosed therein having mounting brackets or a power cord. As such, Thompson does not provide any teaching or suggestion to modify Ho, Cotta and/or Adams to create the speaker system recited in independent claim 7.

             In response to the argument filed 10/10/2021 in connecting with the argument filed 10/28/2020 with respect to claim 13 and 15, Applicant should note that limitations recited claims 13 and 15 only include: the light emitting diodes comprise one or more packages of RGB (red, green, and blue) light emitting diodes. Claim 13 or 15  does not include anything related to a controller powered by particular voltage and used to  operate the RGB LED.  Therefore, limitation of controller powered by particular voltage and used to  operate the RGB LED cannot be used or read into the claims for the purpose of avoiding the prior art.    Since Thompson does teach the use of the LEDs provided in the speaker to determine virtually operation of the speaker by observing the change in intensity of light emitted by the LEDs, replacing the LEDS in the speaker of Thompson with different the light emitting diodes including red, green and blue light emitting diodes for emitting different brightness in not considered as an ordinary matter of the invention, but just a matter of obvious variant in light of the LEDs disclosed by Thompson or a matter of design choice within the skill of the art at the time the invention was effectively filed as there is no particular new or unexpected result produced by the use of RGB light emitting diodes recited in each of claims 13 and 15.   Accordingly, the combination of Ho, Cotta,  Adam  and Thomson does teach all of limitations recited in claims 13 and 15, as pointed out in the above 103 rejection.
            For  the reasons set forth above, claims 1-15 cannot be placed in condition for allowance as requested by Applicant at this time.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688